DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/925,761 filed 07/10/2020 by Stephane Ully and Julien Mongendre.
Claims 1-18 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first nozzle” in lines 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a “first tubular nozzle”.  Therefore it is not clear if the claimed “the first nozzle” a refer to the “first tubular nozzle”.
See also claims 6, 9-12 and 14, which also recite “the first nozzle”.  
Claim 2 recites the limitation “said first nozzle” in line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent upon claim 1.  Claim 1 defines “a first tubular nozzle”.  Therefore it is not clear if the claimed “said first nozzle” of claim 2 is meant to refer to the “first tubular nozzle” of claim 1.
Claim 3 recites the limitations “the first nozzle” and "said second ends" in lines 2-3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent upon claim 1.  Claim 1 recites a “first tubular nozzle” and “second opposite axial ends”.  Therefore it is not clear if the claimed “the first nozzle” and the claimed “said second ends” refer to the “first tubular nozzle” and “second opposite axial ends” of claim 1.
Claim 8 recites the limitation "the gripping parts" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent upon claim 6, which is dependent upon claim 3, which is dependent upon claim 1.  However, none of claims 6, 3, or 1 recite “gripping parts”.  Therefore this element lacks antecedent basis.  For purposes of examination claim 8 will be examined as if it is dependent upon claim 7 instead.
Claims 10-12 recites the limitation "legs of the second pair" in lines 1 of claims 10-12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-12 are ultimately dependent upon claim 9.  Claim 9 recites “a second pair of legs”.  Therefore it is unclear if the claimed “legs of the second pair” are the same as the “second pair of legs”.  
Claim 12 also recites “legs of the first pair”.  Claim 12 is dependent upon claim 9, which is deponent upon claim3, which is dependent upon claim 1.  Claim 3 recites “a first pair of legs”.  However it is unclear if these are the same as the claimed legs of the first pair. 
Claim 15 recites the limitation “the first nozzle” in line 6 of claim 15.  Line 3 of claim 15 recites “a first tubular nozzle”.  Therefore it is unclear if the claimed “first tubular nozzle” is the same as the “the first nozzle”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by LECHNER (US 7,874,595 B2).
With respect to claim 1.  LECHNER teaches a plug in connector 1, taken be the claimed fluid connection device, for medium conduits that include a plug in part 4, which includes a plug shank 6 into the receiving opening 16 of a connector counterpart 2 which is sealingly closable by latching means 18 (abstract).  The plug shank 6 then is taken to be the claimed first tabular nozzle, and as can be seen in Figure 8a comprises a male part configured to be engaged by a female part of the connector counterpart 2.  The latching means 18 prevent the plug shank from being pulled out (column 4 lines 1-3).  The latching means 18 are composed of two latching arms 26 which are located diametrically opposite to one another, and extend parallel to the plugging axis 14, and can move in a spring elastic fashion in the radial direction, and are integrally connected at one end of the plug shank 6 (column 4 lines 5-10).  Further as seen in Figure 8a, the latching means 18 include a first axial end comprising retaining members.  The latching arms engages in a positively locking, or frictionally locking fashion within the receiving opening 16 of the connection counterpart (column 4 lines 25-30).   There are then end sections 28 which may be utilized in order to release the latched connection (column 4 lines 31-34) and are taken to be the claimed second opposite axial ends.  There is then a locking element 34 connected to the plug in part (column 4 lines 50-54).  The locking element is connected so that it moves between a release position and a secured position, such that it blocks the latching means 18 to prevent release, and in the release position, it releases latching means 18 which cancels the locked arrangement (column 4 lines 55-60).  
With respect to claim 2.  LECHNER teaches as seen in Figure 2 the locking means 34 is taken to have a generally U-shaped (see also Figure 5, where the cross section of the locking means 34 has a generally U-shape), and as seen in Figure 1 the lock 34 is mounted to straddle the first nozzle.  
With respect to claim 3.  LECHNER teaches the lock element 34 comprises a first pair of legs extending on either side of the first nozzle and configured to extend from the first nozzle to the second ends, the second ends being the end sections 28 of the latching means.  
With respect to claim 4.  LECHNER teaches a first position, which is the release position (column 4 lines 55-57) and a second position which is a secure position which prevents the release (column 4 lines 54-56).  
With respect to claim 5.  LECHNER teaches a space between the second ends of the tabs 28 and the plug shank 6, and the legs of the locking element 34 are formed in this space, or cavities when in the first position, which is the release position (see Figure 12), and abutments which engage by bearing with the second ends of the tabs when the lock is in the second position, which is the secure, or locked position (see for example Figure 5).  
With respect to claim 6.  LECHNER teaches the locking element 34 is slid onto the shank 6 and engages there around the shank and is guided in a self locking and axially movable fashion (column 5 lines 9-15).  A latching element 36 extends around the release direction, and interacts with the latching grooves 38 on the plug shank, so that the locking element 34 is secured in a latching fashion in the secured position and in the release position (column 5 lines 15-22).  
With respect to claims 7-8.  LECHNER teaches the legs of the locking element 36 include locking faces 46 (column 5 lines 30-32).  The locking faces 46, the latching arms 26 prevent an opening movement radially inward in the direction of the plugging axis, such that the locking element engages with the locking faces in the gap region 29a (column 5 lines 25-37).  These locking faces as seen in Figures 2 and 5 are taken to be the claimed gripping parts, and are formed by edges that extend on the opposite side of the legs.  
With respect to claims 9-10.  LECHNER teaches in one embodiment the locking element 34 engages with the plug shank 6 (column 5 lines 9-15).  A latching element 36 in the form of a latching arm is provided (column 5 lines 15-18).  The latching element 36 interacts with latching grooves 38 on the plug shank 6 in such a way that the locking element is secured in a latching fashion in the secured position and in the release position respectively (column 5 lines 18-23).  As seen in Figure 25 the latching element 36 is taken to comprise a second pair of legs extending on either side of the first nozzle and is configured to extend from the first nozzle to the second ends.  
With respect to claim 11.  LECHNER teaches latching grooves 38 which match with the latching element 36 (column 5 lines 18-23).  The latching element 38 are taken to be the claimed maintaining hooks.  
With respect to claims 12-13.  LECHNER teaches in one embodiment latching grooves 38 which interact with the latching elements 36 (column 6 lines 50-51).  The latching grooves are formed on the plug shank 6 in order to position the locking element in its two positions (column 6 lines 50-52).  These latching grooves 38 are taken to be the claimed small walls protruding from the first nozzle.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LECHNER (US 7,874,595 B2) in view of DURIEUX (CN 1760580 B).
Claim 14 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of LECHNER.  LECHNER does not explicitly teach where the lock comprises an opening through which it is possible to see the first nozzle when the lock is in the second position.  
DURIEUX teaches a quick connector for conveying a cooling liquid (paragraph 0009).  Such a connector includes a male plug, with a locking element to move the plug in a first and second position (paragraph 0009).  The male plug then carries a visual indicator, when it is in a second position, at least a portion of the indicator is not covered, and when it is in the first position, the indicator is covered (paragraph 0009).  The indicator ring can be used to easily and quickly determine the position of the locking ring and thereby determine the locking ball position of the visual indicator (paragraph 0039).  The indicator ring can be used to provide a visual indicator for ensuring the female and male parts are joined together (paragraph 0041).  Specifically an operator may easily notice the locking ring is covering the indicator ring, this enables the operator to correct position of the male plug relative to the female component and the operator may take corrective operation (paragraph 0046).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the visual indicator for indicating the locking position, so that the operator will be able to take corrective operation if it is not in the proper position.  LECHNER teaches in one embodiment the locking element 34 is embodied as a slide in an inverted U shape which is pushed over the plug connector 1 from above (column 6 lines 36-38).  The locking element 34 including latching elements 36 which includes cutouts in the region of the locking webs (column 6 lines 48-50).  The latching elements 36 interact with the latching grooves 38 on the plug shank 6 in its two positions (column 6 lines 50-52).  Therefore LECHNER teaches at least an openings in the lock element that covers at least a portion of the plug 6 (see for example Figure 22a).  The combination of LECHNER with DURIEUX then is taken to include at least a visual indicator so that an operator may determine if the connector is in the correct position, and enable an operator to correct the position.  This visual indicator then is taken to prevent the plug shank of LECHNER from being seen in the first position.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LECHNER (US 7,874,595 B2) in view of GADAWSKI (US 2012/0043754 A1).
The rejection of claim 1 in view of LECHNER from above is repeated here.  LECHNER teaches a plug-in connector for conduits (abstract).  However, LECHNER does not teach that the connector is used in a cooling circuit for a vehicle.  
GADAWSKI teaches a battery module 32 for an electric vehicle (paragraph 0031).  The battery system includes a pack 20 and a cooling system 22 for cooling battery pack (paragraph 0029).  The cooling system includes a manifold assembly and conduits (paragraph 0030).  The manifold assembly includes connecting assembly 254 having a connecting fitting and a retaining member (paragraph 0035).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the plug-in connector of LECHNER for the manifold assembly, specifically for the connecting assembly 254 of GADAWSKI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both LECHNER and GADAWSAKI teaches connecting units for conduits.  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LECHNER (US 7,874,595 B2) in view of GADAWSKI (US 2012/0043754 A1) as applied to claim 15 above, and further in view of BOURKE (US 2007/0087266 A1).
Claim 16 is dependent upon claim 15 which is rejected above under 35 U.S.C. 103 in view of LECHNER and GADAWSKI.  GADAWSKI teaches the battery pack 20 and cooling system 22 (paragraph 0029).  GADAWSKI does not explicitly teach the battery pack includes a box with a removable cover configured to cover the device.  
BOURKE teaches a modular battery system (abstract).  Further BOURKE teaches electric vehicles (paragraph 0002).  The battery system includes a cooling manifold and battery modules (paragraph 0047).  The system includes at least a cover 130 (paragraph 0048).  The cover provides protection from the elements and may include a seal (paragraph 0048).  As seen in Figures 1 and 2 the cover covers the manifold.  
At the time the invention was file done having ordinary skill in the art would have been motivated to include at least the cover and housing for the battery system as taught by BOURKE for the battery system and manifold of GADAWSKI and LECHNER, as BOURKE teaches the benefits of such a cover are for providing protection from the elements (BOURKE paragraph 0048).  
With respect to claim 17.  BOURKE teaches the cooling manifold include the flow channels (paragraph 0047).  As seen in Figures 2 and figures 1 then the coolant manifold of the battery system covers the manifold.  As noted above the connector of LECHNER as applied to GADAWSKI is a connector as part of the manifold of the battery system.  Therefore the connector of LECHNER as applied to GADAWSKI and BOURKE would include at least a surface covered by the cover.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722